Title: To Thomas Jefferson from Thomas Barclay, 12 March 1791
From: Barclay, Thomas
To: Jefferson, Thomas


[Philadelphia], Saturday, 12 Mch. 1791. Only his inability to sit up kept TJ from hearing from him sooner. He has reflected a good deal on what TJ said about “a Voyage to Africa, which I have concluded to undertake on such Conditions as the President or yourself shall think adequate to my services and expences.”—The House some time ago passed a bill granting $2,000 for making the Treaty with Morocco; the Senate doubled this sum, both being exclusive of expenses, but the Senate “made such other alterations in the bill that it was lost.”—He will not pretend to say what the allowance should be, but will cheerfully submit to the President’s determination in the hope that his temporary absence would not be prejudicial “should he have occasion to make any appointments of greater emolument and duration which I may be thought deserving of.”
